65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Laurence Lee MARCELLUS, Plaintiff-Appellant,v.Joseph M. ARPAIO, Sheriff;  Catherine Agra, Donald W. Moose,Defendants-Appellees.
No. 95-15252.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Arizona state prisoner Laurence Lee Marcellus appeals pro se the district court's summary judgment for defendant prison officials in Marcellus' 42 U.S.C. Sec. 1983 action alleging denial of access to courts.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994), and affirm for the reasons stated by the district court.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We need not address Marcellus' Sixth Amendment claim because he failed to present that claim to the trial court.  United States v. Whitten, 706 F.2d 1000, 1012 (9th Cir.), cert. denied, 465 U.S. 1100 (1984)